CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION
 
PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Exhibit 10.43


SUBLEASE


THIS SUBLEASE (this “Sublease”) is entered into this 6th day of December, 2010
by and between MAYER BROWN LLP, an Illinois limited liability partnership
(“Sublandlord”), and FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a
federally-chartered instrumentality of the United States and an institution of
the Farm Credit System (“Subtenant”).


WITNESSETH:


WHEREAS, pursuant to an office lease dated October 16, 2007 (as amended by the
amendments and other agreements listed on Exhibit A attached hereto and
incorporated herein, the “Prime Lease”) by and between 1925 K Associates, LLC, a
Delaware limited liability company (“1925 K”) and Sublandlord, 1925 K leased to
Sublandlord certain space located in the building known as 1999 K Street, N.W.,
Washington, D.C. 20006 (the “Building”), which leased space is further described
in the Prime Lease (the “Prime Lease Premises”);
 
WHEREAS, 1925 K has subsequently sold the Building and assigned its interest in
the Prime Lease to Deka USA K Street LP, a Delaware limited partnership
(“Landlord”); and


WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, certain space in the Prime Lease Premises, and
Landlord has consented or will consent to such subleasing on the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.           Subleasing of the Premises.  Sublandlord does hereby sublease,
sublet and demise unto Subtenant, and Subtenant does hereby sublease and rent
from Sublandlord, upon and subject to the provisions of this Sublease,
approximately [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST] rentable square feet of space located within the
Prime Lease Premises and consisting of the entire fourth (4th) floor of the
Building, as outlined on the floor plan attached hereto and incorporated herein
as Exhibit B (the “Premises”).
 
2.           Term.  Subject to the other provisions hereof, this Sublease shall
be effective and continue in full force and effect from the date first written
above (the “Effective Date”).  The term of this Sublease (the “Term”) shall
commence on October 1, 2011 (the “Commencement Date”), and expire on 11:59 p.m.
of August 30, 2024 (the “Expiration Date”) unless sooner terminated as
hereinafter provided.  Each twelve (12) month period within the Term shall be
referred to herein as a “Sublease Year.” The first (1st) Sublease Year shall
commence on the Commencement Date and terminate on the last day of the twelfth
(12th) full calendar month after the Commencement Date.  Each subsequent
Sublease Year shall commence on the date immediately following the last day of
the preceding Sublease Year and shall continue for a period of twelve (12) full
calendar months, except that the last Sublease Year of the Term shall terminate
on the date this Sublease expires or is otherwise terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
3.           Delivery of Possession of Premises.
 
(a)           Upon Sublandlord’s receipt of Landlord’s consent in accordance
with Section 31, Sublandlord shall deliver the Premises to Subtenant in their
“as is” condition.  Sublandlord shall not be required to make for the benefit of
Subtenant any improvements to or repairs of any kind or character in or to the
Premises or the Building, subject to Section 8 of this Sublease.
 
(b)           All work necessary to prepare the Premises for occupancy by
Subtenant (including, without limitation, any telephone and data cabling and the
installation of fixtures) (collectively, the “Subtenant’s Work”) shall be
performed by Subtenant at its own expense, subject to the application of the
“Improvement Allowance” in accordance with (and as defined in) the Work Letter
attached as Exhibit C to this Sublease.  From and after Sublandlord’s delivery
of the Premises, Subtenant shall be entitled to enter the Premises for the sole
purpose of completing the Subtenant’s Work, and Subtenant covenants and agrees
that such occupancy shall be deemed to be under all the provisions, terms,
covenants, agreements, obligations and conditions of this Sublease, including
the obligation to maintain insurance in accordance with the terms of the
Sublease, but excluding the obligation to pay Rent, and provided further that
Subtenant does hereby agree to indemnify, defend and hold Sublandlord harmless
from any and all liability, loss or damage arising from any injury to the
Premises, the Building or the property of Sublandlord, its contractors,
subcontractors or materialmen, and any death or personal injury to any person or
persons arising out of Subtenant’s performance of the Subtenant’s Work, except
to the extent any such loss, damage, liability, death or personal injury was
caused by Sublandlord’s negligence.
 
(c)           Notwithstanding the foregoing, if the Subtenant’s Work is
completed prior to the Commencement Date, Subtenant shall be entitled to the
full beneficial use and occupancy of the Premises during the period between the
completion of Subtenant’s Work and the Commencement Date (the “Early Occupancy
Period”), and Subtenant covenants and agrees that such occupancy shall be deemed
to be under all the provisions, terms, covenants, agreements, obligations and
conditions of this Sublease, including the obligation to maintain insurance in
accordance with the terms of the Sublease, but excluding the obligation to pay
Rent, except that (i) Subtenant shall pay to Sublandlord during the Early
Occupancy Period, in lieu of Rent, an amount equal to [REDACTED PORTION FILED
SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST] per month (the
“Early Occupancy Payment”) until the Commencement Date, and (ii) the Early
Occupancy Period shall not commence prior to August 1, 2011.  Should the Early
Occupancy Period not commence on the first day of the month, then the first
month’s Early Occupancy Payment shall be pro-rated accordingly.  Each Early
Occupancy Payment shall be payable in advance and without demand, notice or
offset, on the first day of each calendar month during the Early Occupancy
Period at such address as Sublandlord may from time to time designate in writing
to Subtenant.  Any Early Occupancy Payment not paid within five (5) days of the
due date thereof shall be subject to a late charge of five percent (5%) of such
payment.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
4.           Security Deposit.
 
(a)           Subtenant shall pay to Sublandlord the sum of [REDACTED PORTION
FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST] (“Security
Deposit”), on or before the date that Sublandlord delivers the Premises to
Subtenant in accordance with Section 3(a), as security for Subtenant’s full and
faithful performance of all covenants and conditions contained in the
Sublease.  Sublandlord shall deposit the Security Deposit into a segregated
account identified as the repository of a security deposit.  If a Default by
Subtenant occurs under this Sublease, including, but not limited to, payment of
the Base Rent, Sublandlord may use, apply or retain the whole or any part of the
Security Deposit for the payment of any such Base Rent in default, or for any
other sum which the Sublandlord may expend or be required to expend by reason of
Subtenant’s Default, including, without limitation, any damages or deficiency
which shall have occurred before or after re-entry by Sublandlord.  The Security
Deposit may not be used or applied by Subtenant as a substitute for any rent
due, but may be so applied by Sublandlord at any time after the occurrence of a
Default by Subtenant, at Sublandlord’s sole option.  The use, application or
retention of the Security Deposit, or any portion thereof, by Sublandlord shall
not prevent Sublandlord from exercising any other right or remedy provided by
this Sublease or by law (it being intended that the Sublandlord shall not first
be required to proceed against the Security Deposit) and shall not operate as a
limitation on any recovery to which Sublandlord may otherwise be entitled.  If
any of the Security Deposit shall be so used, applied or retained by Sublandlord
at any time or from time to time, Subtenant shall promptly, in each such
instance, on written demand therefor by Sublandlord, pay the Sublandlord such
additional sum in cash as may be necessary to restore the Security Deposit to
the original amount set forth in the first sentence of this section (or the
reduced amount set forth in Section 4(b) below, as applicable).  Provided that
(i) Subtenant has delivered exclusive possession of the Premises to Sublandlord
in the condition required by this Sublease, (ii) no Default exists under this
Sublease, and (iii) no act, event or condition exists which, with notice or the
passage of time, would constitute a Default under this Sublease, Sublandlord
shall return the Security Deposit, or any balance thereof, to Subtenant within
thirty (30) days after the later of: (a) the Expiration Date or earlier
termination of the Term of this Sublease and (b) the date by which Subtenant has
vacated the Premises in accordance with the terms hereof.  Except as otherwise
required by law, Subtenant shall not be entitled to any interest on the Security
Deposit.  In the event of a transfer of Sublandlord’s interest in the Prime
Lease, Sublandlord shall have the right to transfer the Security Deposit to the
transferee, whereupon Sublandlord shall be released from all liability for the
return of the Security Deposit.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)          As of April 1, 2012, provided that no Default then exists under the
Sublease, Sublandlord agrees that the Security Deposit shall be reduced to
[REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT
REQUEST], and the difference between the unapplied portion of the original
Security Deposit and the reduced Security Deposit shall be returned to Subtenant
within five (5) business days after such reduction takes effect.
 
5.           Base Rent.
 
(a)           Subtenant, in consideration for the subleasing of the Premises for
the Term, agrees to pay to Sublandlord an annual rent (“Base Rent”) for the Term
of [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL
TREATMENT REQUEST] per rentable square foot of the Premises per Sublease Year,
or $1,160,838.75, payable in equal monthly installments of $96,736.56, and
subject to increase as set forth below. For each Sublease Year or portion
thereof during the Term, commencing on the first day of the second (2nd)
Sublease Year and on the first day of each succeeding Sublease Year thereafter,
Base Rent shall be increased by an amount equal to [REDACTED PORTION FILED
SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST]% of the total
amount of Base Rent paid by Subtenant in the preceding Sublease Year (as such
Base Rent may have been increased under the provisions of this Section and
without giving effect to [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST]), it being agreed by Sublandlord and Subtenant
that such increases shall be cumulative.
 
(b)           The Base Rent shall be as set forth in the schedule below (the
“Rent Schedule”), which shall prevail if there is any inconsistency between the
text above and the schedule below:


Date
 
Base Rent per
Rentable Square
Foot of the
Premises
   
Annual Base
Rent
   
Monthly Base
Rent
 
Lease Year 1
    **     $ 1,160,838.75     $ 96,736.56  
Lease Year 2
    **       **       **  
Lease Year 3
    **       **       **  
Lease Year 4
    **       **       **  
Lease Year 5
    **       **       **  
Lease Year 6
    **       **       **  
Lease Year 7
    **       **       **  
Lease Year 8
    **       **       **  
Lease Year 9
    **       **       **  
Lease Year 10
    **       **       **  
Lease Year 11
    **       **       **  
Lease Year 12
    **       **       **  
Lease Year 13
(11 months)
    **    
**
(11 months)
      **  
** [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL
TREATMENT REQUEST]

   
(c)           [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST].
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
6.           Rent Payments.  The monthly installments of Base Rent shall
commence on the Commencement Date.  All such monthly installments shall be
payable in advance and without demand, notice or offset, on the first day of
each calendar month during the Term at such address as Sublandlord may from time
to time designate in writing to Subtenant.  If this Sublease terminates or
expires with respect to all or any part of the Premises prior to the end of a
Sublease Year, then the Base Rent and Additional Sublease Rent (as defined
below) shall be prorated to reflect such termination or expiration for the
partial Sublease Year.   Any payment of rent not paid within five (5) days of
the due date thereof shall be subject to a late charge of five percent (5%) of
such payment.  Notwithstanding the foregoing, Sublandlord agrees to waive
imposition of the above-described late charge on up to one (1) occasion in any
twelve (12) month period, provided Subtenant tenders the overdue payment to
Landlord within five (5) business days after Subtenant's receipt of written
notice from Sublandlord stating that the payment was not received when due.
 
7.           Additional Rent.
 
(a)           Commencing on the first (1st) anniversary of the Commencement
Date, Subtenant shall also pay to Sublandlord (together with the payment of each
monthly installment of Base Rent payable under this Sublease), as additional
rent hereunder, Subtenant’s Proportionate Share (as hereinafter defined) of
“Tenant’s Share” of “Operating Expenses,” “Office Maintenance Costs” and “ Real
Estate Taxes” (as each such term is defined in the Prime Lease) payable by
Sublandlord in excess of those paid under the Prime Lease by Sublandlord for the
Base Year (as hereinafter defined)(the “Additional Sublease Rent”).  Subtenant
shall pay the Additional Sublease Rent in monthly installments, based on
estimates provided by the Landlord, all in accordance with Section 5 of the
Prime Lease.  If less than ninety-five percent (95%) of the rentable area of the
Building is occupied during any calendar year period (including the Base Year),
then the variable portion of Additional Sublease Rent for such period shall be
deemed to be equal to the total of the variable portion of Additional Sublease
Rent which would have been incurred by Sublandlord if ninety-five percent (95%)
of the rentable area of the Building had been occupied for the entirety of such
calendar year with all tenants paying full rent, as contrasted with free rent,
half rent or the like; provided, however, that in no event shall Sublandlord be
entitled to recover from Subtenant as Additional Sublease Rent more than 100% of
the increase in Operating Expenses, Office Maintenance Costs, and Real Estate
Taxes allocable to the Premises and actually paid by Sublandlord under the Prime
Lease (plus the Excess Consumption Rent, if applicable).  As used herein,
“Subtenant’s Proportionate Share” shall be [REDACTED PORTION FILED SEPARATELY
WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST]%, and the “Base Year” shall
be calendar year 2011.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
Notwithstanding anything to the contrary contained in this Sublease, Sublandlord
may elect, at Sublandlord’s cost, to have Subtenant’s electrical consumption at
the Premises monitored by a separate meter.  If Sublandlord determines at any
time that Subtenant’s actual electrical consumption exceeds five (5) watts per
rentable square foot in the Premises (“Excess Consumption”), then the Additional
Sublease Rent payable hereunder for the then-current Sublease Year and all
remaining Sublease Years during the Term shall be increased to include the
actual cost of the Excess Consumption (the “Excess Consumption
Rent”).  Subtenant covenants and agrees that at all times during the term of
this Sublease, Subtenant’s electrical consumption shall never exceed that
capacity of the mains, feeders, ducts, conduits, and wires bringing the same to
the Premises.
 
(b)           Within ten (10) days after receipt of an invoice from Sublandlord,
Subtenant shall also reimburse Sublandlord for any other additional rent or
charges incurred by Sublandlord in accordance with the terms of the Prime Lease,
which rent or charges were for services requested by Subtenant or otherwise
incurred with respect to the Premises under the existing provisions of the Prime
Lease, as and when such additional rent or charges are payable by Sublandlord to
Landlord pursuant to the Prime Lease (except to the extent such additional rent
or charges were voluntarily incurred by Sublandlord without Subtenant’s
consent); provided, however, that nothing herein shall obligate Subtenant to pay
any Operating Expenses, Office Maintenance Costs, or Real Estate Taxes except to
the extent provided in Section 7(a).
 
(c)           Any liquidated sum owed or reimbursable by Subtenant to
Sublandlord under this Sublease (excluding Base Rent), including without
limitation the Additional Sublease Rent (and the Excess Consumption Rent, if
applicable), shall be considered “Additional Rent” payable, without diminution,
set-off or deduction.  In the event of any dispute concerning the computation of
the amount of any Additional Rent due, Subtenant shall pay the amount specified
by Sublandlord pending the resolution of the dispute, and such payment shall be
without prejudice to Subtenant’s right to continue to challenge the disputed
computation.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
8.           Services.
 
(a)           Subtenant shall pay Sublandlord upon demand such additional
amounts as are necessary to recover additional costs incurred by Sublandlord in
performing or providing nonstandard janitorial services, maintenance, security,
utilities or other services or requirements of Subtenant, but nothing herein
shall require Sublandlord to provide such services, maintenance, security,
utilities or requirements.  Sublandlord agrees to transmit Subtenant's requests
for such services to Landlord (unless Landlord agrees to accept such requests
directly from Subtenant).
 
(b)           Subtenant acknowledges that Sublandlord does not control the
operation of the Building or the furnishing of utilities and services therein or
to the Premises, and Subtenant agrees and acknowledges that Sublandlord shall
have no obligation or responsibility whatsoever to provide or perform any
utility, service, repair, alteration or similar obligation which is the
obligation of Landlord to provide or perform pursuant to the provisions and
terms of the Prime Lease (the “Prime Lease Services”).  Accordingly, all of the
agreements and obligations of Sublandlord under this Sublease, express or
implied, including, without limitation, all agreements and obligations to
furnish utilities or services, are expressly dependent upon the performance and
observation by the Landlord of its agreements and obligations under the Prime
Lease.  Subtenant hereby releases Sublandlord from the performance or observance
of any agreement or obligation of Landlord under the Prime Lease and agrees that
if the Landlord shall default in the performance or observance of any such
agreement or obligation under the Prime Lease, either for the furnishing of
Prime Lease Services or otherwise, Sublandlord shall not be liable therefor to
Subtenant.  Any condition resulting from such default by the Landlord shall not
constitute an eviction, actual or constructive, and Subtenant shall not be
entitled to cancel this Sublease or to otherwise modify, release or alter its
obligations hereunder.
 
(c)           Notwithstanding the provisions of Section 8(b), Sublandlord shall
use commercially reasonable efforts to enforce performance by Landlord of its
obligations and responsibilities under the Prime Lease. If any act, omission or
failure by Landlord under the Prime Lease, including any failure by Landlord to
provide the Prime Lease Services, results in any loss, cost, damage or expense
to Subtenant (collectively, a “Subtenant Loss”), then (i)  Sublandlord shall use
commercially reasonable efforts, without cost or expense to Sublandlord , to
obtain reimbursement from Landlord for such Subtenant Loss, which reimbursement
shall be remitted to Subtenant, and (ii) if any such act, omission or failure of
Landlord entitles Sublandlord to an abatement of rent under the Prime Lease,
Subtenant shall have a corresponding right to abatement of Rent with respect to
the Premises.
 
9.           Care and Surrender of Premises.  Subtenant shall maintain the
Premises in good repair and condition, shall not commit or allow any waste or
damage to be committed on any portion of the Premises, and shall comply with all
laws, orders and regulations which are imposed on Sublandlord, as tenant under
the Prime Lease, and which are applicable to the Premises.  At the termination
of this Sublease, by lapse of time or otherwise, Subtenant shall deliver the
Premises to Sublandlord in the same condition as the Premises were in on the
Commencement Date, broom clean, in good order and condition, ordinary wear and
tear excepted.  Subtenant agrees to indemnify and save Sublandlord harmless from
and against any and all loss, cost, expense or liability resulting from the
failure of, or the delay by, Subtenant in so surrendering the Premises on or
before the Expiration Date, including, without limitation, any claims made by
Landlord or any succeeding subtenant founded on such failure.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
10.         Restoration of Space.  On or before the Expiration Date, or earlier
termination of this Sublease, Subtenant shall remove from the Premises, at its
expense, all of its personal property.  All fixtures, equipment, improvements
and installations which Subtenant attached to, or built into, the Premises
during the Term of this Sublease (which shall not be attached to or built into
the Premises without the express written approval of Sublandlord as set forth
herein and Landlord (if required in the Prime Lease)) (“Property”), are deemed
the property of Sublandlord or Landlord, and upon termination or expiration of
this Sublease, shall remain part of the Premises; provided, however, that
Subtenant shall have the obligation to remove any of the Property if so directed
by Sublandlord or by Landlord pursuant to the terms of the Prime
Lease.  Notwithstanding the foregoing, unless Sublandlord has exercised a right
to extend or renew the term of the Prime Lease, Sublandlord shall not require
Subtenant to remove any of the Property from the Premises except to the extent
such removal is required by Landlord.  Without limiting the foregoing, Subtenant
shall remove any cabling and wire installed by Subtenant at the Premises upon
the expiration or earlier termination of this Sublease.  In the event of such
removal, Subtenant agrees promptly to reimburse Sublandlord for the cost of
necessary repairs required as the result of damage from such removal done to the
Premises or the Building so as to restore the Premises or the Building to the
condition required herein.  All Property permitted or required to be removed by
Subtenant upon the Expiration Date or earlier termination of this Sublease
remaining on the Premises after such Expiration Date or sooner termination shall
be deemed abandoned and may, at the election of the Sublandlord, either be
retained as Sublandlord’s property or may be removed from the Premises by
Sublandlord at Subtenant’s expense.  Any such expenses described herein shall be
paid to Sublandlord upon demand therefor, and shall be deemed rent collectible
by Sublandlord in the same manner and with the same remedies as though such sums
constituted Base Rent.
 
11.         Subordination.  This Sublease is and shall be subject and
subordinate to the Prime Lease and any and all ground or underlying leases
affecting the Building or the land underlying the Building, and to all mortgages
which may now or hereafter encumber or affect such leases, land and Building,
and to all renewals, modifications, consolidations, replacements and extensions
of any such leases and mortgages.  The provisions of this Section shall be
self-operative and shall require no further consent or agreement by
Subtenant.  Subtenant agrees, however, to execute within ten (10) business days
of delivery any consent or agreement reasonably requested by Sublandlord or
Landlord or any such lessor or mortgagee in connection with this Section.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
12.         Assignment; Subletting.
 
(a)           Subtenant shall not voluntarily, by operation of law, or
otherwise, directly or indirectly, assign, collaterally assign, mortgage,
pledge, hypothecate or otherwise encumber this Sublease, or any of Subtenant’s
rights or interests hereunder, and Subtenant shall not permit the use or
occupancy of the Premises by anyone other than Subtenant.  Any attempt to do any
of the foregoing shall be void and of no effect and shall be a Default under
this Sublease.
 
(b)           Except as provided in Section 12(c) below, Subtenant shall not
sublease the Premises, or any portion of the Premises, without the prior written
consent of Sublandlord.  Any proposed sublease shall also be subject to the
approval by Landlord in accordance with the Prime Lease.
 
(c)           Notwithstanding the foregoing, Sublandlord shall not unreasonably
withhold, condition, or delay its consent to a proposed sublease to an unrelated
third party, provided that (i) Subtenant notifies Sublandlord of the proposed
sublease at least thirty (30) days prior to the effective date thereof, (ii) the
proposed sublease satisfies the requirements set forth in Sections 12(d) and (g)
below, and (iii) after giving effect to the proposed sublease, there are not
more than three (3) occupants of the Premises (including Subtenant), the parties
acknowledging that Sublandlord shall have the right to approve or disapprove, in
Sublandlord’s sole discretion, any sublease that does not satisfy the foregoing
requirements.
 
(d)           All proposed subleases by Subtenant shall be in form and substance
reasonably satisfactory to Sublandlord and shall contain, inter alia, the
following provisions: (i) any sublease shall be for a term expiring not later
than the expiration of the Term, and shall include provisions that (A) the
sublease is expressly subject to the terms and provisions of this Sublease and
the Prime Lease, (B) the subtenant will perform and observe the provisions of
this Sublease (other than the rental obligations of Subtenant) as it applies to
the portion of the Premises sublet, and a failure to do so will constitute a
default by Subtenant hereunder (unless Subtenant performs such provisions and
cures any such non-observance within the time periods required of Subtenant
hereunder), (C) the sublease will terminate automatically upon the termination
of this Sublease or the Prime Lease, and (D) upon termination of this Sublease
or the Prime Lease, subtenant will vacate and surrender the sublet area as and
in the condition required by this Sublease, regardless of any contrary provision
contained in the sublease, and (ii) any such sublease shall specify that the
sublease shall not be further assigned, nor the subleased premises further
sublet without the prior consent of Sublandlord and Landlord as provided
herein.  The consent by Sublandlord to any subletting to any person or entity
shall not be construed as a waiver or release of Subtenant from any provision of
this Sublease or any of its obligations under this Sublease, unless expressly
agreed to in writing by Sublandlord (it being understood that Subtenant shall
remain primarily liable as a principal and not as a guarantor or surety), nor
shall the collection or acceptance of rent from any such subtenant constitute a
waiver or a release of Subtenant from any such provision or obligation.  No
consent by Sublandlord to any such subletting in any one instance shall
constitute a waiver of the necessity for such consent in a subsequent instance.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(e)           Notwithstanding anything to the contrary in this Sublease,
Subtenant acknowledges and agrees that its sole remedy with respect to any
assertion that Sublandlord’s failure to consent to any subletting is
unreasonable shall be that of specific performance, plus, if the proposed
subtenant elects not to proceed with a sublease because of Sublandlord’s
unreasonable failure to consent, Subtenant’s actual damages, provided, however,
that (i) Sublandlord shall have no liability under this provision unless
Sublandlord was required to be reasonable pursuant to Section 12(c) of this
Sublease, and (ii) in no event shall Sublandlord be liable for any consequential
or punitive damages.  Subtenant shall have no other claim or cause of action
against Sublandlord as a result of Sublandlord’s actions in refusing consent
thereto, Subtenant hereby waiving all other rights and remedies.
 
(f)           Any subletting which does not comply with the provisions of this
Section 12 shall be automatically void and of no force and effect.
 
(g)           During the first two (2) years of the Term, Subtenant shall not
sublease or offer to sublease any portion of the Premises, other than pursuant
to a Permitted Sublease (as hereinafter defined).  After the last day of the
second (2nd) year of the Term, Subtenant shall not sublease or offer to sublease
any portion of the Premises to any tenant not in keeping with the image of the
Building.  As used herein, a “Permitted Sublease” means a sublease of a portion
of the Premises, not to exceed 5,000 rentable square feet, to a single tenant
that is in keeping with the image of the Building.
 
(h)           Notwithstanding any permitted subletting, Subtenant shall at all
times remain directly, primarily and fully responsible and liable for the
payment of the Rent herein specified, and for compliance with all of its other
obligations under the terms, provisions and covenants of this Sublease as
principal and not as a guarantor or surety.  If a Default by Subtenant exists
hereunder, Sublandlord may, at its sole option, collect directly from such
subtenant all rents due and becoming due to Subtenant under such sublease and
apply such rent against Rent due to Sublandlord from Subtenant hereunder.  No
such collection shall be construed to constitute a novation or release of
Subtenant from the performance of Subtenant’s obligations hereunder.
 
(i)           If Subtenant requests that Sublandlord review a proposed sublease
agreement, Subtenant will pay to Sublandlord on demand (i) an administrative fee
of $300.00, which amount may be adjusted from time to time by Sublandlord upon
notice to Subtenant to reflect better its administrative costs, and (ii) a sum
equal to all of Sublandlord’s actual out-of-pocket reasonable costs, including,
without limitation, attorneys’ fees and all other amounts payable to Landlord
under the Prime Lease, incurred in connection with Sublandlord’s or Landlord’s
review of the proposed sublease
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(j)           Unless mandated or approved by the U.S. Congress, the sale or
transfer, in the aggregate, of a controlling interest in Subtenant from and
after the date hereof, in one or a series of transactions, to one or more
persons, and the sale or transfer of direct or indirect management control of
Subtenant, shall constitute an assignment of the Sublease for purposes of this
Section 12; provided, however, that this provision shall not apply to any
corporation, all of the outstanding voting stock of which is either (a) listed
on a national securities exchange as defined in the Securities Exchange Act of
1934 or (b) held by institutions of the Farm Credit System and registered under
the Securities Exchange Act of 1934.  Unless mandated or approved by the U.S.
Congress, the merger or consolidation of Subtenant into or with any other
entity, the sale of all or substantially all of Subtenant’s assets, or the
dissolution of Subtenant shall each be deemed to be an assignment within the
meaning of this Section 12.  Furthermore, any portion of the Premises occupied
by any operating subsidiary of Subtenant shall for all purposes of this Section
12 be deemed to be occupied by Subtenant (and not by a sub-subtenant or other
occupant), so long as such portion of the Premises is not separately demised
from the portion of the Premises occupied by Subtenant.
 
(k)           In the event that all or any portion of the Premises is subleased
in accordance with the terms of this Section 12, Subtenant shall pay to
Sublandlord as additional rent, as and when received by Subtenant, an amount
(“Excess”) equal to [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST] of the amount, if any, by which (a) the net
amount of all sums paid to Subtenant by or on behalf of such subtenant under the
sublease, including, without limitation, any increased monthly or annual rental,
a lump sum payment, payment for the sale, transfer or lease of Subtenant’s
fixtures to the extent in excess of the then-fair market value thereof, services
provided by Subtenant to transferee, leasehold improvements, furniture and other
personal property to the extent in excess of the then-fair market value thereof,
or any other form of consideration with the use and occupancy of the Premises
(and if the subleased space does not constitute the entire Premises, the
existence of such Excess shall be determined on a pro rata basis) after
deducting therefrom all costs and expenses incurred by Subtenant in connection
with said Sublease, including, without limitation, marketing costs, brokerage
commissions and fees, tenant improvement costs, allowances, inducement payments,
architectural and engineering fees and the like, exceeds (b) the Base Rent and
Additional Rent paid by Subtenant under this Sublease and attributable to the
portion of the Premises sublet.  Subtenant expressly waives any right that it
might have to retain such Excess pursuant to the provisions of Section 365(f) of
the Bankruptcy Code.  Sublandlord shall have the right to inspect and audit
Subtenant’s books and records relating to any sublease.  On Sublandlord’s
request, Subtenant shall furnish a complete statement describing in detail the
computation of any Excess that Subtenant has derived or will derive from the
sublease.  If the Excess for any sublease has been understated, Subtenant shall,
within thirty (30) days after demand, pay the deficiency to Sublandlord.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
13.         Default.  This Sublease is subject to the limitation that if at any
time during the Term any one or more of the following events (“Default”) shall
occur:
 
(a)           Subtenant fails to pay any item of Base Rent and/or Additional
Rent, or any other charge or sum required to be paid by Subtenant under this
Sublease, where such failure continues for five (5) days after delivery of
written notice by Sublandlord to Subtenant of such failure; provided, however,
that notwithstanding the foregoing, if Sublandlord has delivered such notices of
non-payment on two (2) occasions during any Sublease Year, such notice
requirement and the five (5) day notice period shall not be applicable to any
payment of Base Rent, Additional Rent or other charge or sum due under this
Sublease during the remainder of such Sublease Year; or
 
(b)           Subtenant fails to perform or observe any of its other
requirements under this Sublease and such failure shall continue for a period of
twenty (20) days after written notice thereof from Sublandlord to Subtenant, or
such longer period, not to exceed sixty (60) days, as may be reasonably required
to cure such violation or failure, provided Subtenant is diligently pursuing
such cure and provided further that the continuance of which will not subject
Sublandlord or Landlord to the risk of criminal liability or termination of the
Prime Lease or foreclosure of any mortgage; or
 
(c)           Subtenant becomes insolvent, fails to pay its debts as they fall
due, files a petition under any chapter of the U.S. Bankruptcy Code, 11 U.S.C.
et seq., as it may be amended (or similar petition under any insolvency law of
any jurisdiction), or if such petition is filed against Subtenant and such
proceeding is not dismissed within sixty (60) days after the filing thereof; or
 
(d)           Subtenant proposes any dissolution, liquidation, composition,
financial reorganization or recapitalization with creditors, makes an assignment
for the benefit of creditors, or if a receiver, trustee or similar agent is
appointed or takes possession with respect to any property of Subtenant; or
 
(e)           The leasehold hereby created is taken on execution or other
process of law in any action against Subtenant;
 
then, and in any such case, Sublandlord shall have the right to exercise all
remedies set forth in the Prime Lease as if this Sublease were the “Lease,”
Sublandlord were “Landlord,” Subtenant were “Tenant,” the Premises were the
“Premises,” all monies due by Subtenant to Sublandlord under this Sublease were
the “Rent,” Base Rent were the “Monthly Base Rent,” Additional Rent were the
“Additional Rent,” and the Term were the “Term”. The rights and remedies granted
to Sublandlord herein are cumulative and in addition to any others Sublandlord
may be entitled to at law or in equity.
 
14.         Notice and Cure Periods.  Subject to the provisions of Section 13,
but notwithstanding anything else to the contrary in this Sublease, each and
every time limit contained in the Prime Lease for the giving of notices, making
of demands, making of payments, performance of acts or for the exercise of any
rights, remedies or options by the tenant thereunder, shall be shortened by five
(5) days for the purposes of this Sublease, so that in each instance Subtenant
shall have five (5) days less time than Sublandlord has under the Prime Lease;
provided that in no case shall the cure period afforded to Subtenant be less
than five (5) business days.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
15.         Subtenant Insurance Obligation.
 
(a)           Subtenant shall maintain a policy fully insuring Subtenant’s
property and equipment in the Premises against fire and other casualty at full
replacement value (“Hazard Policy”) and shall maintain a policy of commercial
general liability insurance with a combined single limit of at least Five
Million Dollars ($5,000,000) (which limit may be achieved by any combination of
primary and umbrella coverage). All such policies will be obtained from
companies reasonably acceptable to Sublandlord; and Subtenant shall cause
Sublandlord, Landlord, Landlord’s managing agent, Vornado Realty Trust, Vornado
Realty L.P. and any designee of Landlord to be named as an additional insured
under such commercial general liability policy.  Subtenant shall deliver
certificates of insurance to Sublandlord at execution and upon each renewal of
the policy(ies), evidencing coverage required hereunder.
 
(b)           The Hazard Policy shall contain an endorsement pursuant to which
the insurance company waives subrogation against Landlord and
Sublandlord.  Subtenant hereby releases Sublandlord and Landlord to the limits
of the coverage of the Hazard Policy (or the coverage that would have existed
had Subtenant carried the Hazard Policy as required hereunder) with respect to
any claim (including a claim for negligence) which it might otherwise have
against Sublandlord and Landlord for loss, damage or destruction with respect to
its property by fire or other casualty.  All insurance policies required of
Subtenant hereunder shall provide that Sublandlord and Landlord will be given at
least thirty (30) days’ prior written notice of any cancellation or amendment in
the policy, or any other expiration or defaults thereunder (except that not less
than ten (10) days’ prior written notice shall be sufficient in the case of
cancellation for non-payment of premium).  Any Hazard Policy maintained by
Sublandlord with respect to the Prime Lease Premises shall contain an
endorsement pursuant to which the insurance company waives subrogation against
Subtenant.  Sublandlord hereby releases Subtenant to the limits of the coverage
of such Hazard Policy (or the coverage that would have existed had Sublandlord
carried the Hazard Policy as required under the Prime Lease) with respect to any
claim (including a claim for negligence) which it might otherwise have against
Subtenant for loss, damage or destruction with respect to its property by fire
or other casualty.
 
16.         Sublandlord’s Entry.  Sublandlord shall have the right, at
reasonable times and upon reasonable notice (except in an emergency), to enter
upon the Premises (i) to examine and inspect the Premises and exercise its
rights hereunder (including, without limitation, the rights set forth in Section
5(n) of the Work Letter) and (ii) during the last twelve (12) months of the
Term, to exhibit the Premises to prospective subtenants.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
17.         Indemnities.  Subtenant shall indemnify and save harmless
Sublandlord, its partners, officers, directors, employees and agents, and the
Landlord, its partners, officers, directors, employees and agents, from and
against any and all damages, liabilities, costs and expenses that arise by
reasons of injury to or death of any person or damage to or loss of property
occurring on, in or about the Premises or Building by reason of any claim of
whatsoever nature of any person or party (other than Sublandlord) occasioned by
any negligence or willful misconduct on the part of Subtenant, or by any
employee, director, officer, servant, agent, contractor, invitee, guest,
assignee or subtenant of Subtenant or by any breach, violation or nonperformance
of any covenant of Subtenant under this Sublease.  Subtenant’s obligation under
this Section shall survive the termination of this Sublease and shall not be
limited to the limits or coverage of insurance maintained or required to be
maintained by Subtenant under this Sublease, except that Subtenant’s obligation
under this Section shall not include or extend to any negligence or willful
misconduct by Sublandlord.
 
Sublandlord shall indemnify and save harmless Subtenant, its officers,
directors, employees and agents, from and against any and all damages,
liabilities, costs and expenses that arise by reasons of injury to or death of
any person or damage to or loss of property occurring on, in or about the
Premises or Building by reason of any claim of whatsoever nature of any person
or party (other than Subtenant) occasioned by any negligence or willful
misconduct on the part of Sublandlord, or by any partner, employee, director,
officer, servant, agent, contractor, invitee, guest, assignee or subtenant of
Sublandlord or by any breach, violation or nonperformance of any covenant of
Sublandlord under this Sublease.  Sublandlord’s obligation under this Section
shall survive the termination of this Sublease and shall not be limited to the
limits or coverage of insurance maintained or required to be maintained by
Sublandlord under this Sublease, except that Sublandlord’s obligation under this
Section shall not include or extend to any negligence or willful misconduct by
Subtenant.
 
18.         [Intentionally Omitted]
 
19.         Waiver of Liability by Subtenant.  Sublandlord, its partners,
officers, directors,  employees and agents shall not be liable to Subtenant for
any injury to or death of persons or for any loss of or damage to property of
Subtenant or of others, regardless of whether such loss or damage is occasioned
by casualty, theft or any other cause of whatsoever nature, except to the extent
arising out of the willful misconduct or negligence of Sublandlord.  In no
event, however, shall Sublandlord have any liability to Subtenant for any
indirect or punitive damages or consequential losses.  In no event shall
Sublandlord be liable as the result of the acts or omissions of Subtenant or any
other subtenant of the Building, except to the extent arising out of the willful
misconduct or negligence of Sublandlord.  All personal property placed upon the
Premises by Subtenant shall be at the risk of Subtenant only, and Sublandlord
shall not be liable for any damage thereto or theft thereof.  The foregoing
provisions shall be subject to the waiver of subrogation provisions set forth in
Section 15(b) of this Sublease.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
20.         Condition of Premises; Alterations.
 
(a)           Subtenant agrees to accept the Premises in its “as is” condition,
broom clean.  Sublandlord makes no representations or warranties concerning the
Premises except as specifically set forth in this Sublease.
 
(b)           After the completion of the Subtenant’s Work, Subtenant may make
additional non-structural changes, installations, additions, improvements, fixed
decorations, substitutions, replacements or modifications to the Premises
(collectively, “Alterations”), subject to the prior written approval of
Sublandlord (which approval shall not be unreasonably withheld, conditioned or
delayed) and, to the extent required under the Prime Lease, Landlord; provided,
however (a) no such approval shall be required for Cosmetic Alterations costing
not more than $50,000.00 during any 12-month period, and (b) Subtenant shall
have no right to make any Alterations that, in Sublandlord’s reasonable judgment
may (i) adversely affect the structural integrity or safety of the Building,
(ii) materially adversely affect any of the electrical, heating, ventilating,
air conditioning, plumbing or mechanical or other systems of the Building or the
functioning thereof, (iii) be or become visible from the exterior of the
Building or from any of the common or public areas thereof, or (iv) materially
interfere with the operation of the Building or the provision of services or
utilities to other tenants in the Building.  If Sublandlord and Landlord consent
to any Alterations, Sublandlord and Landlord may impose any conditions they
reasonably deem appropriate, including, without limitation, the Sublandlord’s
reasonable approval (and Landlord’s approval) of all contracts, plans and
specifications, contractors and subcontractors, performance or supervision of
the work by Landlord or its agents, or by Landlord’s architect or contractor (if
Landlord has such right pursuant to the Prime Lease), satisfactory evidence from
Subtenant of Subtenant’s ability to pay for such Alterations, and the
requirement that, to the extent required pursuant to Section 10, any such
Alterations be removed from the Premises (and the Premises be restored to their
original layout) prior to the expiration of the term of the Sublease.
 
21.         Parking.  Sublandlord agrees to arrange for up to fourteen (14)
permits for unreserved parking in the Building’s garage for Subtenant or
Subtenant's employees, and Sublandlord shall use reasonable efforts to arrange
for up to five (5) of such spaces to be reserved spaces.  Such parking spaces
shall be located below the first level of the garage, and the cost of such
parking permits shall be billed to Subtenant or its employees by the operator of
the parking garage.  The payment of the then prevailing monthly rate for such
service shall be due each month, subject to the forfeiture of such parking
privilege for non-payment.  Subtenant and its employees shall at all times abide
by all rules and regulations promulgated by Landlord or the parking garage
operator governing the use of the parking garage.  Sublandlord does not assume
any responsibility for any damage or loss to any automobiles parked in the
garage or to any personal property located therein, or for any injury sustained
by any person in or about the garage.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
22.         Furniture.  The Premises shall be delivered to Subtenant empty of
furniture except for the existing refrigerator, microwave and water filtration
system, which shall remain in their present locations.  Subtenant shall be
responsible to provide all furniture Subtenant desires to use in the Premises
during the Term of this Sublease.
 
23.         Sublandlord Liability. The provisions of Section 14.E. of the Prime
Lease are hereby incorporated in this Sublease and by this reference made a part
hereof.  In furtherance thereof, for purposes of this Sublease, references in
said Section 14.E. to “Lease” shall be construed to mean “Sublease,” references
to “Tenant” shall be construed to mean “Sublandlord,” and references to
“Landlord” shall be construed to mean “Subtenant”.
 
24.         Subtenant Signage; Lobby Attendant.
 
(a)           Subject to the approval of Landlord in accordance with the terms
of the Prime Lease, Sublandlord shall install within the lobby of the Building
either (i) a monument directory sign, or (ii) an electronic building directory,
either of which shall be visible to Subtenant’s visitors.  If the directory is
not electronic, then Subtenant shall be entitled to its pro rata share of the
listings on such directory.  If the directory is electronic, then Subtenant
shall be entitled to such reasonable number of listings as Subtenant may
specify.
 
(b)           Subtenant shall be permitted, at its sole cost and expense and
subject to Sublandlord’s reasonable approval, to place signage in the elevator
lobby of the 4th floor of the Building.
 
(c)           Sublandlord acknowledges that the Building has a 24-hour lobby
attendant, who may direct visitors to Subtenant’s offices.
 
25.         Common Area Usage.  Subtenant shall have the right to use the
following common areas of the Building, subject to the terms set forth below.
 
(a)           Town Hall.  Not more than twice in any calendar month, Subtenant
shall have the right to use one or more of the rooms that comprise Sublandlord’s
“Town Hall” located on the first (1st) floor of the Building, at no cost to
Subtenant, upon reasonable prior written notice to Sublandlord; provided,
however, that (i) Subtenant’s right to use the Town Hall shall at all times be
subject and subordinate to Sublandlord’s use, and to any other subtenant’s prior
reservation, of the Town Hall; provided that, once Subtenant has reserved the
Town Hall pursuant to the procedures established by Sublandlord, and such
reservation has been accepted by Sublandlord, thereafter Sublandlord shall have
no right to preempt, cancel or reschedule Subtenant’s use of the Town Hall at
the reserved time without Subtenant’s concurrence, (ii) Subtenant shall be
required to comply with the terms of the Prime Lease and such other reasonable
rules and regulations that Sublandlord may require, and (iii) Subtenant shall be
solely responsible at its expense for set-up and cleaning of the Town
Hall.  Subtenant's right to use the Town Hall shall include use of the
audio/visual equipment situated therein, provided that such use shall be under
the supervision of Sublandlord’s personnel, and Subtenant shall reimburse
Sublandlord for the hourly cost of such personnel.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)           Café; Catering Services.  Subtenant shall have the non-exclusive
right to use the cafe located on the second floor of the Building during the
facility’s regular hours of operation; provided, however, that nothing contained
herein shall obligate Sublandlord to continue the operation of the café during
the Term.  Food purchases at the café by Subtenant's employees shall be at the
same prices charged to Sublandlord's employees.  In addition, Subtenant shall
have the non-exclusive right to use the catering services provided by the
operator of the café, which shall be billed to Subtenant by the operator of the
café at the then prevailing rate for such service.
 
(c)           Fitness Facility.  Subtenant shall have the non-exclusive right to
use the fitness facility located in the Building (the “Fitness Facility”), which
shall be accessible to employees of Subtenant during the hours that it is
available to employees of Sublandlord, by means of Building standard card key
readers.  There will be no charge to Subtenant or its employees (other than
increases in Additional Sublease Rent relating to the Fitness Facility) in
connection with the use of the Fitness Facility.  Subtenant and its employees
shall use the Fitness Facility at their own risk and will provide any customary
certifications of waiver of liability as Sublandlord may reasonably request from
time to time.
 
(d)           Roof Deck.  Subtenant shall have the right to use the roof deck of
the Building (as identified in the Prime Lease) for private parties, events or
functions, at no cost to Subtenant except for the payment of the cleaning
charge, upon reasonable prior notice to Sublandlord; provided, however, that
Subtenant’s right to use the roof deck shall at all times be subject and
subordinate to Sublandlord’s use, and to any other subtenant’s prior
reservation, of the roof deck, and provided further that Subtenant shall be
required to comply with the terms of the Prime Lease and such other commercially
reasonable non-discriminatory rules and regulations that Sublandlord may
require.  Once Subtenant has reserved the roof deck pursuant to the procedures
established by Sublandlord, and such reservation has been accepted by
Sublandlord, thereafter Sublandlord shall have no right to preempt, cancel or
reschedule Subtenant’s use of the roof deck at the reserved time without
Subtenant’s concurrence.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
26.         Prime Lease.
 
(a)           Subtenant acknowledges that it has received and reviewed the Prime
Lease.  Subtenant’s rights pursuant to this Sublease are subject and subordinate
at all times to the Prime Lease and to all of the terms, covenants and
agreements of the Prime Lease, except as expressly modified by this
Sublease.  Subtenant shall not do or permit anything to be done in, or in
connection with Subtenant’s use or occupancy of, the Premises, which would
violate any of the terms, covenants or agreements of the Prime Lease.  Except as
modified hereby, and except for the Excluded Sections (defined below) of the
Prime Lease, (i) Subtenant covenants and agrees to perform, observe and fulfill
all of Sublandlord’s obligations, duties, undertakings and covenants under the
Prime Lease and (ii) Sublandlord shall have the same obligations to Subtenant
and rights of Landlord against Subtenant with respect to this Sublease as the
“Landlord” has with respect to and against the “Tenant” pursuant to the Prime
Lease, and Subtenant shall have the same obligations to Sublandlord and rights
of Subtenant against Sublandlord with respect to this Sublease as the “Tenant”
has with respect to and against the “Landlord” pursuant to the Prime Lease.  In
furtherance thereof, for purposes of this Sublease, references to the “Premises”
in the Prime Lease shall be construed to mean the “Premises”; references to
“Landlord” in the Prime Lease shall be construed to mean “Sublandlord”;
references to “Tenant” in the Prime Lease shall be construed to mean
“Subtenant”; and references to “Annual Base Rent” and “Monthly Base Rent” in the
Prime Lease shall be construed to mean “Base Rent”.  The “Excluded Sections” are
any provisions of the Prime Lease that are inapplicable to or conflict with this
Sublease, including, without limitation, the following sections (except to the
extent such sections include defined terms or other provisions required in the
interpretation of sections that are not Excluded Sections): 1, 2, 3, 4, 5
(except as provided in Section 7 of this Sublease), 6, 10B. (except as provided
in Section 8(b) of this Sublease), 11, 12, 13, 14 (other than Section 14.E., as
provided in Section 24 of this Sublease), 17.A., 17.I, 20.B, 21, 22, 23 (except
as provided in Section 8(b) of this Sublease), 24 and 25, 26.K, 26.L, and
Exhibits A, B, C, D, F, G-1, G-2, H, J, K, N, O and P.
 
(b)           The Sublandlord may enforce directly against Subtenant any of the
rights and remedies granted to the Landlord pursuant to the Prime
Lease.  Nothing in this Sublease shall be construed or interpreted to grant any
greater rights than the Sublandlord has received as Tenant from the Landlord
pursuant to the Prime Lease.  Sublandlord agrees that, as long as no Default of
Subtenant exists hereunder, Sublandlord will not (i) willfully take any action
which would constitute a voluntary cancellation, termination or surrender under
the Prime Lease, except in accordance with the express provisions thereof or
(ii) amend, supplement or modify the Prime Lease in any manner that will
adversely affect Subtenant’s rights or obligations hereunder.
 
(c)           Sublandlord represents and warrants that the Prime Lease is
currently in full force and effect, and that Sublandlord has not received
written notice from Landlord alleging any breach or default by Sublandlord under
the Prime Lease.  Sublandlord shall not (i) do anything or suffer or permit
anything to be done which could result in a default by Sublandlord under the
Prime Lease, or (ii) cancel or terminate the Prime Lease except in accordance
with the express provisions thereof.
 
27.         Broker.  Sublandlord and Subtenant represent to each other that they
have not dealt with any brokers in connection with this Sublease, other than CB
Richard Ellis Inc., on behalf of Sublandlord, and The Meyer Group, Ltd., on
behalf of Subtenant (collectively, “Broker”) and the parties shall indemnify and
hold each other harmless from and against any and all liability, loss, damage,
expense, claim, action, demand, suit or obligation, including but not limited to
reasonable attorneys’ fees, arising out of or relating to a respective breach of
this representation.  Sublandlord shall pay, or cause the payment to, Broker any
fee or commission due them in connection with this Sublease in accordance with a
separate agreement or agreements.
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
28.         Notice.  All notices required or desired to be given by either party
to the other (a “Notice”) shall be personally delivered or sent by recognized
overnight courier or by certified mail, return receipt requested, postage
prepaid, and shall be effective upon actual receipt as verified by written
acknowledgment of delivery (or evidence of refusal to accept the same) in the
case of personal or overnight delivery and by the return receipt in the case of
certified mail.  Any Notice to the respective parties shall be addressed and
sent as follows:
 

 
To Sublandlord:
Mayer Brown LLP

1999 K Street, N.W.
Washington, D.C. 20006
Attention:  Partner-in-Charge - D.C. Office



 
with a copy to:
Mayer Brown LLP

1999 K Street, N.W.
Washington, D.C. 20006
Attention:  Director of Administration
 

 
To the Subtenant:
At the Premises

Attention:  General Counsel
 

 
with a copy to:
Federal Agricultural Mortgage Corporation

At the Premises
Attention:  Chief Operating Officer
 
or to such other address or addresses as either party may designate by a Notice
given pursuant thereto.  Any notice sent in compliance with this Section shall
be deemed given on the date of delivery in the case of hand-delivery, on the
date of receipt or refusal to receive after mailing in the case of mailing, or
on the next business day in the case of a recognized overnight delivery service.


29.         Jury Trial.  The parties hereby expressly waive all rights to trial
by jury on any cause of action directly or indirectly involving the terms,
covenants or conditions of this Sublease or any matters whatsoever arising out
of or in any way connected with this Sublease.
 
30.         Interpretation and Meaning.  All terms used in this Sublease shall
have the same meaning as the terms used in the Prime Lease, unless specifically
defined to the contrary in this Sublease.
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
31.         Condition Precedent.  This Sublease shall not become effective
unless and until the Landlord has consented to this Sublease and Subtenant’s
Plans (as defined in the Work Letter) by providing written notice of its consent
to Sublandlord.  Both Sublandlord and Subtenant agree to cooperate and to use
reasonable efforts to obtain the written consent to this Sublease and
Subtenant’s Plans from the Landlord.  Sublandlord shall pay for any attorneys’
fees and other expenses which the Landlord incurs in connection with this
Sublease and which the Landlord thereafter bills Sublandlord in accordance with
the Prime Lease.  If Sublandlord has not obtained Landlord’s consent within
thirty (30) days after execution of this Sublease, then at any time thereafter
prior to the obtaining of such consent from Landlord, either party shall have
the right to terminate this Sublease by providing written notice of termination
to the other, and this Sublease shall thereafter terminate and be of no further
force or effect, and neither party shall have any further obligations or
liabilities hereunder.
 
32.         Authority.  Each party represents and warrants to the other that it
has the power and authority to enter into this Sublease, and that this Sublease
is the valid and binding obligation of such party and is enforceable against it
in accordance with its terms, subject to general equitable principles and
creditors’ rights.
 
33.         Landlord’s Consent.  If Subtenant desires to take an action which,
under the applicable provisions of the Prime Lease, requires the approval or
consent of the Landlord, then Subtenant shall not take such action until the
Landlord has provided its approval or consent in connection therewith as
required under the Prime Lease.
 
34.         Hold-Over.  If Subtenant shall not immediately surrender the
Premises at the end of the Term, then Subtenant shall, by virtue of this
Sublease, become a tenant at sufferance at a monthly rental equal to the greater
of (i) twice the monthly installment of Base Rent due just prior to the
expiration or termination of the Term or (ii) the holdover rent and/or penalties
incurred by Sublandlord under the terms of the Prime Lease due to Subtenant’s
holdover in the Premises, commencing such monthly tenancy with the first day
following the end of the Term.  Subtenant, as a tenant at sufferance, shall be
subject to all of the conditions and covenants of this Sublease as though the
tenancy had originally been a monthly tenancy.  During the holdover period, each
party hereto shall give to the other at least thirty (30) days’ written notice
to quit the Premises, except in the event of nonpayment of Base Rent when due,
or of the breach of any other provision hereof by Subtenant, in which event,
Subtenant shall not be entitled to any notice to quit, the usual thirty (30)
days notice to quit being expressly waived.
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
35.         Damages.
 
(a)           Notwithstanding any provision of this Sublease to the contrary, in
no event shall Sublandlord or Subtenant have any liability under this Sublease
to the other party for lost profits or any other form of consequential damage or
any form of punitive damage, provided that the foregoing shall not exclude
liability of Subtenant for the payment of Rent payable by Subtenant hereunder
and the damages due Sublandlord under Section 13 hereof if and to the extent
such Rent or damages could be construed as lost profits, consequential damages
or punitive damages.
 
(b)           Without limiting the generality of Section 35(a), in the event
that the Prime Lease is terminated during the Term due to a default under the
Prime Lease by Sublandlord (a “Termination Event”), the liability of Sublandlord
to Subtenant as the result of the Termination Event shall be limited to (i)
moving expenses actually incurred by Subtenant if Subtenant is required to
relinquish possession of the Premises, and (ii) additional rent, if any, that
Subtenant is required to pay under a new lease for space of comparable size and
quality as the Premises located in Washington, D.C., over and above the amount
of Base Rent and Additional Rent that Subtenant otherwise would have been
required to pay under this Sublease over the remaining balance of the Term,
which amounts shall be reimbursed to Subtenant promptly following Subtenant’s
delivery to Sublandlord of evidence reasonably acceptable to Sublandlord that
such amounts have been incurred by Subtenant.
 
36.           Miscellaneous.  This Sublease contains the entire agreement
between the parties and all prior negotiations and agreements are merged in this
Sublease.  Any agreement hereafter made by Sublandlord and Subtenant shall be
ineffective to change, modify or discharge this Sublease in whole or in part
unless such agreement is in writing and signed by the parties hereto.  The
covenants and agreement contained in this Sublease shall bind and inure to the
benefit of Sublandlord and Subtenant and their respective successors and
assigns.  In the event that any provision of this Sublease shall be held to be
invalid or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Sublease shall be unaffected
thereby.  The paragraph headings appearing herein are for purpose of convenience
only and are not deemed to be a part of this Sublease.   This Sublease shall not
be binding upon either party  unless and until both parties shall have executed
and delivered a fully executed copy of this Sublease to the other party.
 
[Signatures follow on the next page]
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease under
seal on the day and year first above written.


WITNESS:
 
SUBLANDLORD:
         
MAYER BROWN LLP
   
an Illinois limited liability partnership
         
/s/ Emilie Madden
 
By:
/s/ Kenneth S. Geller
(Seal)
   
Name: 
Kenneth S. Geller
     
Title:
Managing Partner
           
WITNESS:
 
SUBTENANT:
             
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered corporation
         
/s/ Stephen P. Mullery III
 
By:
/s/ Jerome G. Oslick
(Seal)
   
Name: 
Jerome G. Oslick
     
Title:
Sr. VP – General Counsel
 

 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


SUBLEASE EXHIBIT A


PRIME LEASE AND AMENDMENTS


1.
Lease, dated as of October 16, 2007, between 1925 K Associates, LLC (“Original
Landlord”) and Sublandlord



2.
Memorandum of Lease, dated as of October 16, 2007, between Original Landlord and
Sublandlord



3.
Escrow Agreement, dated as of October 16, 2007, among Original Landlord,
Sublandlord and Tri-State Commercial Closings Inc.



4.
Letter Agreement, dated as of October 17, 2007, between Original Landlord and
Sublandlord



5.
Guaranty, dated as of March 27, 2008, from Vornado Realty L.P. in favor of
Sublandlord



6.
First Amendment to Lease, dated as of June __ (blank), 2008, between Original
Landlord and Sublandlord



7.
Letter Agreement, dated January 30, 2009, between Vornado/Charles E. Smith and
Sublandlord



8.
License Agreement for Roof Top Antenna, dated as of July 28, 2009, between
Original Landlord and Sublandlord



9.
Second Amendment to Lease, dated as of August 27, 2009, between Original
Landlord and Sublandlord



10.
Notice of Change of Ownership, dated September 1, 2009, from Original Landlord
to Sublandlord



11.
Subordination, Non-Disturbance and Attornment Agreement, dated as of January __,
2010, among Westdeutsche Immobilienbank AG and Sublandlord and consented to by
Landlord

 
 
A-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

SUBLEASE EXHIBIT B


PREMISES


[attached]
 
 
B-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
SUBLEASE EXHIBIT C


Work Letter


This is the Work Letter (“Work Letter”) referred to in the foregoing Sublease
(the “Sublease”) made between MAYER BROWN LLP, an Illinois limited liability
partnership (“Sublandlord”), and FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a
federally-chartered corporation (“Subtenant”).  Capitalized terms used herein,
unless otherwise defined in this Work Letter, shall have the respective meanings
assigned to them in the Sublease.
 
For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Sublease, Sublandlord and Subtenant agree
as follows:
 
1.           Subtenant’s Work.  Subtenant shall, at Subtenant’s own cost and
expense except for the Improvement Allowance (as hereinafter defined), perform
all work (“Subtenant’s Work”) necessary or desirable to improve the Premises to
a finished condition ready for the conduct of Subtenant’s business
therein.  Subtenant’s Work may include, without limitation, the installation of
additional (package) air conditioning equipment to provide after-hours heating,
ventilating, and air conditioning to the Premises (which may utilize
Sublandlord’s condenser water at no additional charge to
Subtenant).  Subtenant’s Work shall be performed in accordance with Subtenant’s
Plans (defined in Section 3(b)(i) hereof) approved in advance by Sublandlord,
and subject to the other terms and conditions of this Work Letter and to the
terms and conditions of the Sublease.  Subtenant’s Work shall not modify or
adversely affect the structure or systems of the Building except as may be
expressly permitted by Sublandlord and Landlord.
 
2.           Pre-Construction Documentation.
 
(a)           Not less than thirty (30) days prior to the commencement of
Subtenant’s Work, Subtenant shall submit the following information and items to
Sublandlord:
 
(i)           The scheduled commencement date of construction of Subtenant’s
Work and the estimated date of completion of construction.
 
(ii)          An itemized statement of estimated construction cost, including
permits and fees and architectural, engineering and contracting fees (the
“Estimated Cost of Subtenant’s Work”).
 
(b)           All contracts with Subtenant’s Contractors (as defined in Section
5(c) below) shall be subject to the prior written approval of Sublandlord, which
approval shall not be unreasonably withheld, delayed or conditioned, and
Landlord to the extent required by the Prime Lease.
 
 
D-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(c)           Subtenant shall submit the following information and items to
Sublandlord not less than five (5) days prior to commencement of construction of
Subtenant’s Work:
 
(i)           The names and addresses of Subtenant’s Contractors.  Sublandlord
and Landlord shall have the right to approve Subtenant’s Contractors and
Subtenant shall employ as Subtenant’s Contractors only those persons or entities
approved by Sublandlord, which approval shall not be unreasonably withheld, and
Landlord to the extent required by the Prime Lease.
 
(ii)          An updated itemized statement of estimated construction cost,
including permits and fees and architectural, engineering and contracting fees.
 
(iii)         Certified copies of insurance policies or certificates of
insurance as hereinafter described.  Subtenant shall not permit Subtenant’s
Contractors to commence work until the required insurance has been obtained and
certified copies of policies or certificates have been delivered to Sublandlord.
 
(iv)         A copy of a fully executed contract with each of Subtenant’s
Contractors.
 
(d)           Subtenant will update such information and items by notice to
Sublandlord of any changes.
 
3.           Submission of Drawings.  Subtenant shall comply with the following
procedure for approval of Subtenant’s Plans by Sublandlord:
 
(a)           Subtenant shall deliver to Sublandlord five (5) black-and-white
prints of a preliminary conceptual layout of the Premises for use in evaluation
of space utilization in the Premises (“Space Plan”) prepared by VOA or another
architect licensed in the District of Columbia, selected by Subtenant and
approved by Sublandlord and Landlord (“Subtenant’s Architect”).  Sublandlord
hereby approves the Space Plan prepared by VOA and dated November 3, 2010.  Not
more than fifteen (15) days after the execution of this Sublease, Sublandlord
shall notify Subtenant either of Landlord’s approval thereof, or of the changes
reasonably required by Landlord.  If Sublandlord notifies Subtenant that changes
are required, Subtenant shall promptly thereafter submit to Sublandlord, for
Landlord’s approval, a Space Plan amended by Subtenant and Subtenant’s Architect
in accordance with the changes so required.  Sublandlord shall notify Subtenant
of Landlord’s approval or disapproval of the amended Space Plan within fifteen
(15) days of Sublandlord’s receipt thereof and Subtenant shall have any changes
to the Space Plan required by Landlord made promptly after the date Subtenant
receives notice thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)           Following Landlord’s approval of the Space Plan, Subtenant shall
deliver to Sublandlord for its approval, which approval shall not be
unreasonably withheld, conditioned, or delayed by Sublandlord, five (5)
black-and-white prints of Subtenant’s Plans prepared by Subtenant’s Architect
based on the approved Space Plan.
 
(i)           “Subtenant’s Plans” means the plans and specifications (including
architectural, mechanical and electrical working drawings) for the supply,
installation and finishing in the Premises of Subtenant’s Work, including
without limitation all partitions; doors and hardware; ceilings; wiring, lights
and switches; heating, cooling and ventilation equipment and controls; telephone
and electrical outlets; floor covering; drapes; built-ins; plumbing and
fixtures; fire protection, fire warning and security systems; and other
equipment and facilities attached to and forming part of the Building.
 
(ii)          Subtenant’s Plans shall be prepared at Subtenant’s sole cost and
expense by Subtenant’s Architect.  Subtenant shall pay all fees and costs of
Sublandlord’s or Landlord’s architect and engineer in reviewing the Space Plan,
Subtenant’s Plans, specifications and drawings in the event such review is
required by Sublandlord in its reasonable discretion, subject to the application
of the Improvement Allowance.  In the event Landlord reviews the Space Plan,
Subtenant’s Plans, specifications and drawings at a charge that is billed to
Subtenant, then Sublandlord either shall not perform or shall not bill Subtenant
for any separate review by Sublandlord.  If Sublandlord elects not to perform a
separate review, then Landlord's approval of the Space Plan, Subtenant’s Plans,
specifications and drawings shall also be deemed Sublandlord's approval for all
purposes of this Work Letter.
 
(iii)         Not more than fifteen (15) days after receipt by Sublandlord of
the Subtenant’s Plans, Sublandlord shall notify Subtenant either of its approval
thereof or of changes required.  If Sublandlord notifies Subtenant that changes
are required, Subtenant shall promptly submit to Sublandlord, for its approval,
which approval shall not be unreasonably withheld, Subtenant’s Plans amended by
Subtenant and Subtenant’s Architect in accordance with the changes so
required.  Sublandlord shall  notify Subtenant of its approval or disapproval of
the amended Subtenant’s Plans within fifteen (15) days after Sublandlord’s
receipt thereof and Subtenant shall have any changes to the Subtenant’s Plans
reasonably required by Sublandlord (or required by Landlord) promptly made. Upon
Sublandlord’s notification to Subtenant of approval by Sublandlord of
Subtenant’s Plans, Subtenant shall promptly submit Subtenant’s Plans for pricing
and to appropriate authorities for the issuance of a building permit, if
required.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(iv)         Approvals or disapprovals on behalf of Sublandlord may be given by
Sublandlord, or such architect or other representative as Sublandlord may from
time to time designate.  Sublandlord shall give reasons for any
disapproval.  Sublandlord’s approval shall not constitute an assumption by
Sublandlord of responsibility for the accuracy or sufficiency of Subtenant’s
Plans, for compliance with law or performance standards or otherwise.  Subtenant
shall submit any changes to Subtenant’s Plans to Sublandlord for Sublandlord’s
reasonable approval (and Landlord’s approval) before commencing any work with
respect to such changes.  Unless otherwise agreed by Sublandlord, all drawings
provided by Subtenant hereunder shall be of uniform size not exceeding 30” x 42”
and to a minimum scale of one eighth inch equals one foot.
 
4.           Delivery of Premises; Commencement of Subtenant’s Work.
 
(a)           Sublandlord shall deliver the Premises to Subtenant within thirty
(30) days after the Effective Date,  in their “as is” condition.  All of the
terms and provisions of the Sublease shall be binding upon Subtenant from and
after the date on which Subtenant takes possession of the Premises, except that
Rent shall accrue only from and after the Commencement Date or during the Early
Occupancy Period (as provided in Section 3(c) of the Sublease).
 
(b)          No construction work shall be undertaken or commenced by Subtenant
in the Premises until:
 
(i)           Subtenant’s Plans have been submitted to and approved by
Sublandlord and Landlord,
 
(ii)          all governmental approvals and permits required for the
commencement of Subtenant’s Work, if any, have been obtained by Subtenant, and
evidence thereof has been provided to Sublandlord,
 
(iii)         all required insurance coverages have been obtained by Subtenant,
and evidence thereof provided to Sublandlord,
 
(iv)         items required to be submitted to Sublandlord prior to commencement
of construction of Subtenant’s Work have been so submitted and have been
approved, where required, and
 
(v)          Sublandlord has given written notice that the work can
proceed.  Sublandlord agrees to give such notice within two (2) business days
after Subtenant satisfies the requirements of subparagraphs 4(b)(i)-(iv).
 
5.           Standards of Design and Construction of Subtenant’s Work and
Conditions of Subtenant’s Performance.  All work done in or upon the Premises by
Subtenant shall be done according to the standards set forth in this Section 5,
except as the same may be modified on Subtenant’s Plans approved by or on behalf
of Sublandlord.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(a)           All design and construction shall comply with all applicable
statutes, ordinances, regulations, laws, codes and industry standards.  Approval
by Sublandlord of Subtenant’s Plans shall not constitute a waiver of this
requirement or assumption by Sublandlord of responsibility for
compliance.  Where several sets of the foregoing laws, codes and standards must
be met, the strictest shall apply where not prohibited by another law, code or
standard.  Subtenant shall cause Subtenant’s Architect to become familiar with
the foregoing design criteria and with all construction procedures which may be
established by Landlord and Sublandlord for the Building in order to permit
completion of proper and adequate architectural, mechanical, electrical,
plumbing and fire protection working drawings for Subtenant’s Work in conformity
with the standards provided for herein and in order to assure proper
coordination of Subtenant’s Work with the construction of other tenants’
premises in the Building.
 
(b)           Subtenant shall, at its own cost and expense, obtain all required
building permits and when construction has been completed shall, at its own cost
and expense, obtain an occupancy permit for the Premises (if required), which
shall be delivered to Sublandlord.
 
(c)           Subtenant may competitively bid Subtenant’s Work provided all
contractors and subcontractors engaged by or on behalf of Subtenant for
construction of Subtenant’s Work (collectively, “Subtenant’s Contractors”) shall
be reasonably acceptable to Sublandlord and shall be licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Sublandlord’s employees, contractors and subcontractors
and with other contractors and subcontractors on the job site.  All work shall
be coordinated with any general construction work in the Building in order not
to adversely affect other work being performed by or for Sublandlord or its
contractors and subcontractors.  Subtenant may also hire, at its sole cost
(subject to the application of the Improvement Allowance), an independent
construction manager.
 
(d)           Sublandlord shall have the right, but not the obligation, to
perform, on behalf of and for the account of Subtenant, subject to reimbursement
by Subtenant for the reasonable actual costs thereof without any profit to
Sublandlord, any work which is required as a result of Subtenant’s Work and (i)
Sublandlord deems necessary, in its good faith commercially reasonable judgment,
to be done on an emergency basis, or (ii) which pertains to repairs of
Subtenant’s Work and other work in the Building.  If Sublandlord elects to
exercise its rights under this Section 5(d), Sublandlord agrees to give
Subtenant reasonable prior notice and to permit Subtenant an opportunity to
perform such work, and if Subtenant does not timely perform such work, to
consult with Subtenant about the completion of such work so as to minimize
Subtenant’s costs without adversely impacting the Building’s structural
components or mechanical, electrical, plumbing or fire protection systems.
 
(e)           Subtenant shall use only new, first-class materials in Subtenant’s
Work, except (i) where explicitly shown in Subtenant’s Plans approved by
Sublandlord (ii) for the re-use of existing Building materials.  On completion
of Subtenant’s Work, Subtenant shall provide or cause to be provided to
Sublandlord warranties of at least one (1) year duration against defects in
workmanship and materials on all work performed and equipment installed in the
Premises as part of Subtenant’s Work.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(f)           Subtenant’s Contractors, in performing work, shall not
unreasonably interfere with other tenants and occupants of the
Building.  Subtenant shall take all reasonable precautionary steps to protect
its facilities and the facilities of others affected by Subtenant’s Work and to
properly police same.  Construction equipment and materials are to be kept
within the Premises and delivery and loading of equipment and materials shall be
done at such locations and at such time as Sublandlord shall reasonably direct
so as not to burden the construction or operation of the Building.
 
(g)           Sublandlord shall have the right to order Subtenant or any of
Subtenant’s Contractors who have violated the requirements imposed on Subtenant
or Subtenant’s Contractors pursuant to this Work Letter to cease work and remove
their equipment and employees from the Building unless Subtenant or Subtenant’s
Contractors, as the case may be, immediately comply with such
requirements.  Sublandlord agrees to give Subtenant notice not later than the
end of the prior working day before exercising such rights.
 
(h)           With respect to work performed by Landlord in accordance with
Section 5(d), Subtenant shall pay Sublandlord for the reasonable cost of (i) all
work performed by Sublandlord on behalf of Subtenant, (ii) all materials or
labor furnished on Subtenant’s behalf, and (iii) all other amounts required to
be paid by Subtenant to Sublandlord, within thirty (30) days from the date of
Sublandlord’s invoice therefor, subject to the application of the Improvement
Allowance.
 
(i)           During the construction of the Subtenant’s Work, Subtenant and its
contractors shall not be obligated to pay for electricity, water or HVAC during
normal business hours with respect to the Premises, provided that after-hours
HVAC shall be paid for by Subtenant at Landlord's standard charges for the
same.  Subtenant shall be entitled to non-exclusive use of freight elevators
during normal business hours pursuant to Building rules and regulations at no
cost to Subtenant.  The interiors of elevators used by Subtenant shall be
adequately protected from damage in a manner reasonably satisfactory to
Sublandlord.  Subtenant shall ensure that Subtenant’s Contractors remove all
construction debris and shall not place debris in the Building’s waste
containers.
 
(j)           Subtenant shall permit access to the Premises, and Subtenant’s
Work shall be subject to inspection by Sublandlord, Landlord and their
respective architects, contractors and other representatives, at all times
during the period when Subtenant’s Work is being constructed and installed and
following completion of Subtenant’s Work.
 
(k)           Subject only to circumstances over which Subtenant has no control
and which could not have been avoided by Subtenant by the exercise of due
diligence, Subtenant shall proceed with its work expeditiously, continuously and
efficiently, and shall endeavor to complete the same prior to the Commencement
Date.  Subtenant shall notify Sublandlord upon completion of Subtenant’s Work.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(l)           In addition, upon completion of Subtenant’s Work, Subtenant shall
notify Sublandlord and shall furnish Sublandlord with final waivers of liens and
contractors’ affidavits, in such form as may be required by Sublandlord,
Landlord, and Landlord’s title insurance company or lender, from all parties
performing labor or supplying materials or services in connection with
Subtenant’s Work showing that all of said parties have been compensated in full
and waiving all liens in connection with the Premises and Building.  Subtenant
shall furnish partial waivers of liens and contractors’ affidavits to
Sublandlord from time to time during the course of construction upon
Sublandlord’s or Landlord’s request covering those portions of such labor,
materials and services which have been performed and supplied.  Subtenant shall
submit to Sublandlord a detailed breakdown of Subtenant’s total construction
costs, together with such evidence of payment as is reasonably satisfactory to
Sublandlord.
 
(m)           Subtenant shall have no authority to deviate in any material
respect from Subtenant’s Plans in performance of Subtenant’s Work, except as
approved by Sublandlord and its designated representative in writing which
approval shall not be unreasonably withheld to the extent that the requested
deviation from Subtenant’s Plans does not modify or adversely affect the
Building’s structure or systems.  Upon completion of Subtenant’s Work, Subtenant
shall furnish to Sublandlord “as-built” drawings of Subtenant’s Work.
 
(n)           Sublandlord shall, at Sublandlord’s cost, have the right to run
roof drainage lines, utility lines, pipes, duct work and component parts of all
mechanical and electrical systems where necessary or desirable through existing
conduits, walls and utility closets in the Premises, to repair, alter, replace
or remove the same without substantially changing the location thereof, and to
require Subtenant to install and maintain proper access panels thereto
(consistent with industry practice in first-class buildings).
 
(o)           Subtenant shall impose on and enforce all applicable terms of this
Work Letter against Subtenant’s Contractors, Subtenant’s Architect and
Subtenant’s engineer.
 
(p)           Subtenant and Subtenant’s employees shall not be permitted to
occupy the Premises for the purpose of conducting Subtenant’s business therein
until Sublandlord’s or Landlord’s architect reasonably confirms that Subtenant’s
Work has been substantially completed in accordance with the approved
Subtenant’s Plans.
 
6.           Insurance and Indemnification.
 
(a)           In addition to any insurance which may be required under the
Sublease, Subtenant shall secure, pay for and maintain or cause Subtenant’s
Contractors to secure, pay for and maintain during the continuance of
Subtenant’s Work, insurance in the following minimum coverages and limits of
liability:
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(i)           Workmen’s Compensation and Employer’s Liability Insurance with
limits of not less than $500,000.00 and as required by any Employee Benefit Acts
or other statutes applicable where the work is to be performed as will protect
Subtenant’s Contractors from liability under the aforementioned acts.
 
(ii)          Commercial General Liability Insurance (including Contractors’
Protective Liability) in an amount not less than $2,000,000.00 per occurrence,
whether  involving bodily injury liability (or death resulting therefrom) or
property damage liability, or a combination thereof, with a minimum aggregate
limit of $2,000,000.00, and with umbrella coverage with limits not less than
$5,000,000.00.  Such insurance shall provide for explosion and collapse,
completed operations coverage and broad form blanket contractual liability
coverage and shall insure Subtenant’s Contractors against any and all claims for
bodily injury, including death resulting therefrom, and damage to the property
of others arising from its operations under the contracts, whether such
operations are performed by Subtenant’s Contractors or by anyone directly or
indirectly employed by any of them.
 
(iii)         Comprehensive Automobile Liability Insurance, including the
ownership, maintenance and operation of any automotive equipment, owned, hired,
or non-owned in an amount not less than $500,000.00 for each person in one
accident, and $1,000,000.00 for injuries sustained by two or more persons in any
one accident and property damage liability in an amount not less than
$1,000,000.00 for each accident.  Such insurance shall insure Subtenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Subtenant’s Contractors, or by anyone directly or indirectly employed by any of
them.
 
(iv)         “All-risk” builder’s risk insurance upon the entire Subtenant’s
Work to the full insurable value thereof.  This insurance shall include the
interests of Landlord, Sublandlord and Subtenant (and their respective
contractors and subcontractors of any tier to the extent of any insurable
interest therein) in the Subtenant’s Work and shall insure against the perils of
fire and extended coverage and shall include “all-risk” builder’s risk insurance
for physical loss or damage including, without duplication of coverage, theft,
vandalism and malicious mischief.  If portions of the Subtenant’s Work are
stored off the site of the Building or in transit to said site are not covered
under said “all-risk” builder’s risk insurance, then Subtenant shall effect and
maintain similar property insurance on such portions of Subtenant’s Work.  If
after such loss no other special agreement is made, the decision to replace or
not replace any such damaged Subtenant’s Work shall be made in accordance with
the terms and provisions of the Sublease.  The waiver of subrogation provisions
contained in the Sublease shall apply to the “all-risk” builder’s risk insurance
policy to be obtained by Subtenant pursuant to this paragraph.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
All such policies will be obtained from companies reasonably acceptable to
Sublandlord and Landlord; and Subtenant shall cause Sublandlord, Landlord,
Landlord’s managing agent, Vornado Realty Trust, Vornado Realty L.P., and any
designee of Landlord to be named as an additional insured under such policies
(except the workmen’s compensation policy).  Said endorsements shall also
provide that all additional insured parties shall be given not less than thirty
(30) days’ prior written notice of any reduction, cancellation or non-renewal of
coverage (except that not less than ten (10) days’ prior written notice shall be
sufficient in the case of cancellation for non-payment of premium) and shall
provide that the insurance coverage afforded to the additional insured parties
thereunder shall be primary to any insurance carried independently by said
additional insured parties.  At Subtenant’s request, Sublandlord shall furnish a
list of names and addresses of parties to be named as additional insureds.  The
insurance policies required hereunder shall be considered as the primary
insurance and shall not call into contribution any insurance maintained by
Sublandlord and Landlord.  Additionally, where applicable, each policy shall
contain a cross-liability and severability of interest clause.
 
(b)           Performance of the Subtenant's Work shall be subject to the
indemnification provisions contained in the Sublease.
 
7.           Improvement Allowance.
 
(a)           Sublandlord shall reimburse Subtenant for up to [REDACTED PORTION
FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST] (being
[REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT
REQUEST] per square foot of rentable area of the Premises) (the “Improvement
Allowance”) of the Cost of Subtenant’s Work (as hereinafter defined).  Subtenant
shall pay the amount by which the Cost of Subtenant’s Work exceeds the
Improvement Allowance.  The Improvement Allowance shall be paid out to Subtenant
based upon ninety percent (90%) of the value of the work for which payment is
requested (i.e., the value of such work prior to application of any retainage
provided for in Subtenant's contract with Subtenant's Contractor) to reimburse
Subtenant for the Cost of Subtenant’s Work.  Prior to the payment of any portion
of the Improvement Allowance, Subtenant  shall deliver, or shall cause to be
delivered to Sublandlord evidence that the work for which reimbursement is then
being requested has been performed and paid for by Subtenant, which evidence
shall include executed lien waivers, architect’s certificates, contractor’s
statements, and owner’s statements covering the work for which reimbursement is
requested from time to time.  Sublandlord covenants that it will make
disbursements of the Improvement Allowance within thirty (30) days after
receiving the foregoing required documentation.  At Subtenant's election,
payments out of the Improvement Allowance shall be made by Sublandlord directly
to Subtenant's Contractor, in which event any lien waivers delivered to
Sublandlord in connection with a request for disbursement may be conditioned
upon payment.  Funds paid to Subtenant from Sublandlord shall be deemed to be
paid out of the Improvement Allowance until the full amount of the Improvement
Allowance has been disbursed.  In no event shall Sublandlord be required to make
more than one disbursement of the Improvement Allowance during any single
calendar month.  Upon Subtenant’s completion of Subtenant’s Work and delivery to
Sublandlord of final lien waivers and other evidence reasonably required by
Sublandlord to confirm Subtenant’s Work has been completed and fully paid for,
Sublandlord shall, promptly after written request from Subtenant, disburse to
Subtenant any portion of the Improvement Allowance to which Subtenant has
satisfied the requirements for disbursement but which was withheld by
Sublandlord as the ten percent (10%) retainage.  The Improvement Allowance shall
be available to pay for the cost of Subtenant’s Work and for so-called "soft
costs", which include space planning, architectural and engineering fees, legal
fees, construction management fees, moving costs, telephone and computer cabling
and for furniture fixtures and office equipment and stationery.  If Subtenant
does not use the entire Improvement Allowance as provided for in this Work
Letter, Subtenant may convert any remaining portion of the Improvement Allowance
(the "Excess") to abatement of Base Rent, commencing with the Base Rent payment
due October 1, 2016 until such Excess is exhausted, but not later than October
1, 2018.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)           If Sublandlord fails to disburse any portion of the Improvement
Allowance as and when required by Section 7(a) of this Work Letter, Subtenant
shall be entitled to a credit against Base Rent due and payable under the
Sublease in the amount equal to the amount of the Improvement Allowance that was
not disbursed by Sublandlord as and when required by Section 7(a), with interest
accruing on such unpaid amount at the rate of 9% per annum.
 
8.           Cost of Subtenant’s Work.  “Cost of Subtenant’s Work” shall mean
costs of all labor and materials, general contractor’s fees and any permit or
license fees necessary for completion of construction of Subtenant’s Work.
Sublandlord shall not be entitled to any construction coordination or
supervision fee in connection with the Subtenant's Work, and Subtenant shall
have no liability to pay any construction coordination fee payable to Landlord
pursuant to the Prime Lease.
 
9.           Landlord’s Approval.  Notwithstanding anything to the contrary
contained in the Sublease or this Work Letter, in each instance where
Sublandlord’s approval or consent is required, Landlord’s approval shall be
required to the extent required under the Prime Lease.
 
10.         Miscellaneous.
 
(a)           Charges due from Subtenant to Sublandlord pursuant to this Work
Letter, if any, may be deducted by Sublandlord from any payment of the
Improvement Allowance provided Sublandlord has delivered reasonable evidence of
such charges to Subtenant.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDATED, AND THE REDATED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)           If Subtenant’s Plans require the construction and installation of
more fire hose cabinets or telephone/electrical closets than the number
regularly provided by Sublandlord in the portion of the Building in which the
Premises are located, Subtenant shall pay all costs and expenses arising from
the construction and installation of such additional fire hose cabinets or
telephone/electrical closets.
 
(c)           This Work Letter shall not be deemed applicable to any additional
office space added to the original Premises at any time or from time to time,
whether by any options under the Sublease or otherwise, or to any portion of the
original Premises or any additions thereto in the event of a renewal or
extension of the original Term of the Sublease, whether by any options under the
Sublease or otherwise, unless expressly so provided in the Sublease or any
amendment or supplement thereto.
 
(d)           With respect to any amounts owed by Subtenant hereunder and not
paid when due or Subtenant’s failure to perform its obligations hereunder,
Sublandlord shall have all of the rights and remedies granted to Sublandlord
under the Sublease for non-payment by Subtenant of any amounts owed thereunder
or failure by Subtenant to perform its obligations thereunder.
 
[END OF WORK LETTER]
 
 
11

--------------------------------------------------------------------------------

 
 